DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/362, 727 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:  


17364,200
17/362727
A method of forming a radio frequency filter, comprising: connecting a first sub-filter and a second sub-filter in parallel between a first port and a second port, wherein connecting each of the first and second sub-filters comprises: bonding to a substrate a back surface of a piezoelectric plate having front and back surfaces, portions of the piezoelectric plate forming a plurality of diaphragms spanning respective cavities in the substrate; and forming a conductor pattern on the front surface, the conductor pattern including a plurality of interdigital transducers (IDTs) of a respective plurality of resonators, interleaved fingers of each IDT disposed on a respective diaphragm of the plurality of diaphragms, wherein a thickness of the portion of the piezoelectric plate of the first sub-filter is different from a thickness of the portion of the piezoelectric plate of the second sub-filter.
1. A radio frequency filter, comprising: at least a first sub-filter and a second sub-filter connected in parallel between a first port and a second port, each of the first and second sub-filters comprising: a piezoelectric plate having front and back surfaces, the back surface attached to a substrate, portions of the piezoelectric plate forming a plurality of diaphragms spanning respective cavities in the substrate; and a conductor pattern formed on the front surface, the conductor pattern including a plurality of interdigital transducers (IDTs) of a respective plurality of resonators. interleaved fingers of each IDT disposed on a respective diaphragm of the plurality of diaphragms, wherein a thickness of the piezoelectric plate portion of the first sub-filter is different from a thickness of the piezoelectric plate portion of the second sub-filter.
12. A method of forming a radio frequency filter, comprising: connecting a first sub-filter and a second sub-filter in parallel between a first port and a second port, wherein connecting the first sub-filter comprises: bonding to a first substrate a first back surface of a first piezoelectric plate having first front and back surfaces, first portions of the first piezoelectric plate forming a first plurality of diaphragms spanning respective first cavities in the first substrate; and forming a first conductor pattern on the first front surface, the first conductor pattern including a first plurality of interdigital transducers (IDTs) of a first respective plurality of resonators, first interleaved fingers of each IDT disposed on a first respective diaphragm of the first plurality of diaphragms, wherein connecting the second sub-filters comprises: bonding to a second substrate a second back surface of a second piezoelectric plate having second front and back surfaces, second portions of the second piezoelectric plate forming a second plurality of diaphragms spanning respective second cavities in the second substrate; and forming a second conductor pattern on the second front surface, the second conductor pattern including a second plurality of interdigital transducers (IDTs) of a second respective plurality of resonators, second interleaved fingers of each IDT disposed on a second respective diaphragm of the second plurality of diaphragms, wherein a thickness of the first piezoelectric plate first portions are thicker than a thickness of the second piezoelectric plate second portions, and wherein the first substrates is different than the second substrate.
12. A radio frequency filter, comprising: a first sub-filter and a second sub-filter connected in parallel between a first port and a second port, the first sub-filters comprising: a first piezoelectric plate having first front and back surfaces, the first back surface attached to a first substrate of a first die, first portions of the first piezoelectric plate forming a first plurality of diaphragms spanning first respective cavities in the first substrate; and a first conductor pattern formed on the first front surface, the first conductor pattern including a first plurality of interdigital transducers (IDTs) of a first respective plurality of resonators, first interleaved fingers of each first IDT disposed on a first respective diaphragm of the first plurality of diaphragms; the second sub-filters comprising: a second piezoelectric plate having second front and back surfaces, the second back surface attached to a second substrate of a second die, second portions of the second piezoelectric plate forming a second plurality of diaphragms spanning second respective cavities in the second substrate; and a second conductor pattern formed on the second front surface, the second conductor pattern including a second plurality of interdigital transducers (IDTs) of a second respective plurality of resonators, second interleaved fingers of each second IDT disposed on a second respective diaphragm of the second plurality of diaphragms; and wherein a thickness of the first piezoelectric plate portions are thicker than a thickness of the second piezoelectric plate portions, and wherein the first substrates is different than the second substrate.
17. A method of forming radio frequency filter, comprising: connecting a first sub-filter, a second and a third sub-filter in parallel between a first port and a second port, wherein connecting each of the first, second and third sub-filters comprises: bonding to a substrate a back surface of a piezoelectric plate having front and back surfaces, portions of the piezoelectric plate forming a plurality of diaphragms spanning respective cavities in the substrate; and forming a conductor pattern on the front surface, the conductor pattern including a plurality of interdigital transducers (IDTs) of a respective plurality of resonators, interleaved fingers of each IDT disposed on a respective diaphragm of the plurality of diaphragms, wherein a thickness of the piezoelectric plate portion of the first sub-filter is different from a thickness of the piezoelectric plate portion of the second and third sub-filter, and wherein a thickness of the piezoelectric plate portion of the second sub-filter is different from a thickness of the piezoelectric plate portion of the third sub-filter.
17. A radio frequency filter, comprising: a first sub-filter, a second and a third sub-filter connected in parallel between a first port and a second port, each of the first, second and third sub-filters comprising: a piezoelectric plate having front and back surfaces, the back surface attached to a substrate, portions of the piezoelectric plate forming a plurality of diaphragms spanning respective cavities in the substrate; and a conductor pattern formed on the front surface, the conductor pattern including a plurality of interdigital transducers (IDTs) of a respective plurality of resonators, interleaved fingers of each IDT disposed on a respective diaphragm of the plurality of diaphragms, wherein a thickness of the piezoelectric plate portion of the first sub-filter is different from a thickness of the piezoelectric plate portion of the second and third sub-filter, and wherein a thickness of the piezoelectric plate portion of the second sub-filter is different from a thickness of the piezoelectric plate portion of the third sub-filter


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 ,5,  6, 11 , 17 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgener et al  US 2014/0340173 in view of  Makkonen et al  US 2020/0083863 in further  view of Tanaka US 7,728,483.
Burgener et al discloses  in figure 16D , a  filter architecture  comprising: at least a first filter module 336A and a second filter module  336b connected in parallel between a first port  and a second port, each of the first and second  filter module comprises  surface acoustic wave devices AW.   Burgener et al discloses in paragraph [0107] the  resonator  may include surface acoustic wave (SAW) and bulk acoustic wave (BAW) devices.  In SAW and BAW, electrical energy is transduced to mechanical energy and back to electrical energy via piezoelectric materials. One or more transverse fingers of conductive elements may be placed in the piezoelectric materials to convert electrical energy to mechanical energy and back to electrical energy. The SAW or resonator may include one or more one or more interdigital transducers (IDTs) (transverse fingers of electrical conductive elements) for such energy conversions or transductions.
  With regards to claim 6,  Burgener et al discloses a  third filter module 336c connected in parallel  with the first  and second  filter  modules.  
 	Thus, Burgener et al is shown to teach  all the limitations of the claims with the exception of the back surface of the piezoelectric plate being  bonded  to a substrate, portions of the piezoelectric plate forming a plurality of diaphragms spanning respective cavities in the substrate; and  the  interleaved fingers of each IDT disposed on a respective diaphragm of the plurality of diaphragms,    a thickness of the piezoelectric plate portion of the first sub-filter is different from a thickness of the piezoelectric plate portion of the second sub-filter , a thickness of the piezoelectric plate portion of the third  sub-filter is different from a thickness of the piezoelectric plate portion of the first and second sub-filter, and the piezoelectric plate portions and the IDTs of the first and second sub-filter are configured such that radio frequency signals applied to the IDTs excite primary shear acoustic modes in the portions of the piezoelectric plate portions forming the plurality of diaphragms spanning the respective cavities in the different substrates; and the thicknesses of the piezoelectric plate portions of the first and second sub-filters are selected to tune the primary shear acoustic modes in the portions of the piezoelectric plates and the thickness of the piezoelectric plate portion of the first sub-filter is thinner than the thickness of the piezoelectric plate portion of the second sub-filter; and the thickness of the piezoelectric plate portion of the second sub-filter is thinner than the thickness of the piezoelectric plate portion of the third sub-filter.
  Makkonen et al discloses in figure 1,  a  lateral   bulk acoustic wave resonator 100 with input 150 and output 170 electrodes that have an interdigitated geometry (also called “interdigital transducer” or “IDT” LBAW). LBAW filter 100 includes a piezoelectric (“piezo”) layer 110, having a thickness d, an IDT electrode structure 102 located on the top surface of the piezo layer, and a bottom counter electrode 120 located on the bottom surface of the piezo layer. IDT electrode structure (“IDT”) 102 includes two comb-shaped electrodes, 150 and 170, of conductive material.    A reflecting structure 130 can serve to isolate the vibration in piezo layer 110 from an underlying substrate 140 and to prevent acoustic leakage.  In such an arrangement, substrate 140 and mirror 130 are replaced by an air gap, with portions of piezo that extend laterally past the region in which LBAW 100 is fabricated being supported by substrate 140. (paragraphs [ 0039-0042] and  figure 1B) 
   Makkonen et al also states in paragraph [0046] that piezo layer thickness d is selected such that thickness-extensional modes near the frequencies of the desired bandwidth of the LBAW filter are produced in the piezo layer. In some embodiments, d is 1500 nm to 2500 nm, or 1800 to 2200 nm.
 Makkonen et  al states in paragraph [0051]  the first-order longitudinal (thickness extensional, TE1) vibration mode, in which the combined thickness of the piezoelectric layer d and the thickness of electrode(s) 150 or 170 contains approximately half a wavelength of the bulk vibration, λz/2, and the second-order thickness shear (TS2) mode, in which the bulk vibration is perpendicular to the thickness direction (z-axis in FIG. 2B) and approximately one acoustic wavelength λ∥ is contained in the combined piezoelectric layer thickness d and the thickness of electrode(s) 150 or 170. Having the width of extensions or the width of the gap between the extensions vary along the length of the gap or extensions, respectively, can be used to select the acoustic properties of an LBAW filter (e.g., change the acoustic properties relative to a filter having extension and gaps both of uniform width along their lengths). For example, interdigitated electrodes can be designed to suppress TS2 sidebands, or other parasitic TS1 sidebands that do not fall into the desired LBAW passband frequency.(paragraph [0081])  
One of ordinary skill in the art would have  replace the surface acoustic wave devices of  Burgener et al with the lateral bulk acoustic wave resonators as taught by Makkonen .    
The motivation for providing an  air gap  between the piezoelectric layer and the substrate would have been to isolate the  vibrations in piezo layer from the substrate  and  to prevent  acoustic leakage (paragraph [0041]) . 
 The motivation for  the thickness  of the  piezoelectric layer of the  first filter module being different from the thickness of the piezoelectric layer of the second  filter and the thickness of the piezoelectric layer of the  third filter  being  different from a thickness of the piezoelectric  layer  of the first and second  filter and the thickness of the piezoelectric plate portion of the first sub-filter being thinner than the thickness of the piezoelectric plate portion of the second sub-filter; and the thickness of the piezoelectric plate portion of the second sub-filter being  thinner than the thickness of the piezoelectric plate portion of the third sub-filter  is  to  control the thickness extensional  bulk mode and the second order  thickness  shear bulk mode for each filter and .    (paragraph [0051])
 The motivation for configuring the thickness of the piezoelectric  plate portion  and  the  IDT of the first  and second  sub filters would have to be provide a means of  controlling thickness shear modes.  (paragraph [0081])  
 Tanaka  discloses a Lamb wave type high frequency device, comprising: a piezoelectric substrate 20; an interdigital transducer (IDT) electrode 30 formed on a first main surface of the piezoelectric substrate; a reinforcing substrate   50 connected to a second main surface of the piezoelectric substrate and a space portion 54  formed in the reinforcing substrate.  (claim 1 )  The piezoelectric substrate 20 is connected to a connecting surface 52, which is an upper surface of the rim portion 51 of the reinforcing substrate 50, by connecting means such as chemical bonding or adhesives.   (column 6; lines 64-67) 
 One of ordinary skill in the art would have found it obvious  bonded the piezoelectric to the substrate .  
The motivation for this modification would have been to  provide alternative  connecting means.  
 Claim(s)  2, 3  and 18   is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgener et al  US 2014/0340173 in view of  Makkonen et al  US 2020/0083863 in view of Tanaka US Patent 7,728,483  in further view of  Kadota et al US 5,952,899 .
 The above 35 USC 103 rejection discusses the Burgener et al,  Makkonen  and Tanaka references.
Thus,  Burgener et al,  Makkonen and Tanaka are shown to teach all the limitation of the claims  with the exception of the piezoelectric substrate of the first sub filter being  the same as the piezoelectric plate of the second  sub  filter  and the piezoelectric plate of the first sub-filter  being different than the piezoelectric plate of the second sub-filter.  
	Kadota et al  disclose a ladder filter  comprising series and parallel resonators  (S1-S3  P1-P3).  Kadota et teaches  the ladder filter may include first, second and third single substrates (67 66 68)  made of piezoelectric material having  series or parallel resonator (filter ) disposed.  (figure 6A) 
	Alternatively, the ladder filter may include a single substrate  101  which is made of piezoelectric material and has a groove structure thereon to divide the single substrate into two main regions located on opposite sides of the groove structure.
 One of ordinary skill in the art would have  found it obvious to form the first and second filter  on a single piezoelectric plate  or different  piezoelectric plate.   
The motivation for these modifications would have been provide  alternative construction   means which are capable of achieving  reduction in size (column  1; lines 54-58) .  

Allowable Subject Matter
Claims 4, 7-10 and 19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan  can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 22, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843